DETAILED ACTION
This office action addresses Applicant’s response filed on 28 January 2022.  Claims 1, 3-8, 10-14, and 16-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Intel Atom Processor Core Made FPGA-Synthesizable” in view of Yiannacouras, “The Microarchitecture of FPGA-Based Soft Processors”, US 9,165,931 to Schmit, Wu, “Wave Digital Filter based Analog Circuit Emulation on FPGA”, US 6,223,326 to Fields, US 2013/0055174 to Boehm, and US 6,223,272 to Coehlo.
Regarding claim 1, Wang discloses a method for modeling a circuit for an emulator (Abstract) using a computer system (p. 210, section 2.3, ‘EDA Tool’; p. 214, section 4, “Emulation on a PC platform”), the method comprising:
evaluating, via the computer system, components of the circuit to identify at least one component of the components of the circuit that is incompatible for emulation using an FPGA emulator, the at least one component including a hardware component in the circuit (Abstract, non-synthesizable constructs must be converted to FPGA-synthesizable counterparts; p. 211, section 3, failure to synthesize RTL within reasonable time and using available FPGA resources; RAM, latches, and clock gating specifically identified as problematic);
responsive to identification of the at least one component in the circuit that is incompatible for emulation, modifying the circuit by replacing the at least one component with at least one replacement component (Abstract, transformation of latches, conversion of clock gating, and replacement of non-synthesizable constructs; p. 211, section 3, failure to synthesize RTL for emulation leads to mapping methodology including RAM, latch, and clock gating conversion);
generating a first output of the FPGA using a hardware description language (HDL) simulator, generating a second output of the modified FPGA using the HDL simulator, and determining, with reference to the first output and the second output, that the circuit and the modified FPGA are functionally equivalent (p. 215, sections 5 and 5.1, RTL simulation simulation for ensuring that regression tests continue to pass after any RTL changes.  ‘RTL simulation’ is understood by persons having ordinary skill in the art to be HDL simulation; e.g., see 2002/0108097 to Harris at ¶75); and
generating a first emulation of the modified FPGA to generate a third output (p. 216, section 5.3, online debugging of the processor running on the emulator).
Wang does not appear to explicitly disclose that the circuit is an FPGA.  However, Wang discloses that the circuit is a processor, and FPGA-implemented processors are well known in the art.  For example, Yiannacouras discloses implementing processors within the reconfigurable logic of an FPGA as a soft processor, as well as incorporating hard processors on the FPGA chip (p. 202, Abstract; and section 1, first paragraph).  Thus, the combination of Wang and Yiannacouras suggests an FPGA incorporating the processor of Wang, and so Wang’s process would be applied to an FPGA.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang and Yiannacouras, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Wang discloses a technique for replacing non-synthesizable components in a processor with FPGA-synthesizable components so that the processor can be emulated, but does not specify that the processor is for an FPGA.  Yiannacouras discloses that FPGAs can include processors as either hard processors or soft processors, so the combination of Wang and Yiannacouras would be a direct application of Wang’s technique for replacing processor components to Yiannacouras’s FPGA-based processors, to achieve the same results of allowing emulation of processors that include non-synthesizable components.
Furthermore, although Wang does not disclose that the circuit being designed is an FPGA, Wang’s disclosed technique of identifying and replacing particular components which are incompatible with emulation is based on determining compatibility of the component with emulation, not on whether the circuit design is intended to be an FPGA design.  A component that is incompatible with emulation should be replaced regardless of whether the design comprising the component is an FPGA design, ASIC, design or other circuit design type.  Similarly, the technique of identifying and replacing emulation-incompatible components is applicable to making a design compatible with emulation whether that design is an FPGA design, ASIC design, or other type of circuit design.
For example, one type of component which is incompatible with emulation is analog components.  Wu discloses that designs with analog components are emulated by replacing analog components with wave digital filter implementations that are compatible with FPGA emulation (p. 1, section I).  Schmit discloses FPGAs including analog and mixed-signal circuitry (col. 6, lines 57-60).  Since analog components are not compatible with emulation, in order to emulate Schmit’s FPGAs including analog components, the analog components would need to be identified and replaced (such as with Wu’s emulation-compatible wave digital filter implementations), similarly to Wang’s replacement of emulation-incompatible components with emulation-compatible implementations.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, and Wu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of modifying FPGAs for emulation.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Wang discloses modifying a processor to be compatible with FPGA emulation, and Yiannacouras discloses an FPGA having a processor, so that Wang’s process would be applied to an FPGA.  Additionally, Schmit teaches that FPGAs include analog components, and Wu discloses that analog components are incompatible with FPGA emulation, but can be emulated on FPGA using wave digital filter implementations.  The teachings of Schmit and Wu are directly applicable to Wang in the same way, so that Wang’s process for modifying designs to be compatible with FPGA emulation would similarly be applied to FPGA designs with analog components.
In the interest of compact prosecution, if Wang is still found to be unclear regarding the limitations of evaluating, via the computer system, components of an FPGA to identify at least one component that is incompatible for emulation using an FPGA emulator, Fields also discloses these limitations (col. 4, lines 30-45; col. 5, lines 13-15).  Wang also does not appear to explicitly disclose that the computer system identifies the at least one replacement component with reference to at least one of a code library, database, or lookup table and deploys the at least one replacement component.  Fields further discloses these limitations (col. 4, lines 47-65).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, and Fields, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing conversion of elements incompatible with FPGA emulation using a computer database.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Wang and Fields are both directed to modifying a for implementation on FPGA by replacing elements that are incompatible with FPGAs.  While Wang necessarily uses a computer in order to identify and replace incompatible elements, since said identification/replacement is done through computer-aided tools, Wang does not appear to explicitly address how the computer is used, such as referencing a library or database.  Fields provides further disclosure of a computerized process for identifying and replacing incompatible components, by referencing a database storing said incompatible components and associated replacement alternatives.  The teachings of Fields are directly applicable to Wang in the same way, so that Wang could similarly rely on a database of known incompatible components and possible replacements in performing the conversion process.
In the interest of compact prosecution, if Wang is found to be unclear regarding the limitations of generating a first output of the FPGA using a hardware description language (HDL) simulator, generating a second output of the modified FPGA using the HDL simulator, and determining, with reference to the first output and the second output, that the circuit and the modified FPGA are functionally equivalent, Boehm also discloses this limitation (¶39).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, and Boehm, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining functional equivalence from simulation outputs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Wang and Boehm both disclose determining that a is functionally equivalent to a modified with reference to simulation outputs of those designs.  In particular, as discussed in the interview conducted on 20 August 2020, Wang discloses simulations for regression testing the after each modification, and persons having ordinary skill in the art would understand that regression testing determines that a still functions the same way after a change is made.  Boehm provides more explicit teaching of using simulation outputs to verify functional equivalence between versions, and said teachings are directly applicable to Wang in the same way so that after modifications are performed in Wang’s process, the is similarly simulated and results are used to determine functional equivalence to prior instances of the design.
Wang does not appear to explicitly disclose comparing the third output to at least one of the first output of the FPGA and the second output of the modified FPGA and determining that the FPGA and the modified FPGA are functionally equivalent responsive to determining that the third output is identical to the at least one of the first output and the second output.  However, persons having ordinary skill in the art, reading Wang, would understand that two versions of a design are determined to be functionally equivalent if the outputs of the two versions are identical; as discussed above, Wang discloses comparing outputs of different versions of the design against each other to determine functional equivalence (p. 215, sections 5 and 5.1).  Nevertheless, Coehlo discloses comparing the third output to at least one of the first output of the FPGA and the second output of the modified FPGA and determining that the FPGA and the modified FPGA are functionally equivalent responsive to determining that the third output is identical to the at least one of the first output and the second output (col. 1, lines 52-65).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo, in order to verify correctness of the simulator and emulator implementations (Coehlo, col. 1, lines 48-51 and 63-65).
Regarding claim 4, Wang discloses that the at least one component is at least one block of non-synthesizable logic, and wherein modifying the FPGA comprises replacing the at least one block of non-synthesizable logic with at least one block of synthesizable logic (Abstract).
Claims 8 and 11 are directed to a system comprising a processor and memory for performing the methods of claims 1 and 4, and are rejected under the same reasoning.  Wang discloses a system comprising a processor and memory for performing the claimed methods (p. 210, section 2.3).
Claims 14 and 17 are directed to a computer readable medium for performing the methods of claims 1 and 4, and are rejected under the same reasoning.  Wang discloses a computer readable medium for performing the claimed methods (p. 210, section 2.3).

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo, and further in view of US 2010/0286807 to Chen.
Regarding claim 3, 10, and 16, Wang does not appear to explicitly disclose that the at least one component is at least one analog component, and wherein modifying the FPGA comprises replacing the at least one analog component with at least one digital component.  Chen discloses this limitation (¶5 and 28, creation of digital representations of non-synthesizable analog components).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, Coehlo, and Chen, in order to allow verification of designs having analog components in traditional digital verification environments (Chen, ¶3).

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yiannacouras, Schmit, Wu, Fields Boehm, and Coehlo, and further in view of US 2007/0217444 to Kouhara.
Regarding claims 5 and 18, Wang discloses a semiconductor intellectual property core (p. 211, col. 2, last paragraph), but does not appear to explicitly disclose that the intellectual property core is the at least one block of non-synthesizable logic.  Kouhara discloses this limitation (¶8-9).  Fields also discloses identifying and replacing cores with suitable alternatives (col. 6, lines 55-62; col. 8, lines 1-6).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, Coehlo, and Kouhara, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of replacing IP cores that cannot be synthesized for FPGA emulation with equivalent functional units to allow FPGA emulation of the design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Specifically, Wang discloses a process for modifying a circuit to allow FPGA emulation, in part by replacing non-synthesizable components with synthesizable alternatives; Wang also discloses that the contains IP cores, but does not appear to explicitly state that the IP cores are non-synthesizable.  Kouhara discloses that IP cores are not synthesizable for FPGA emulation, and that the IP cores should thus be replaced by functionally-equivalent alternatives in order to allow the to be emulated.  Fields also discloses identifying problematic cores and replacing them with functionally-equivalent FPGA implementations from a library.  The teachings of Kouhara and Fields are thus directly applicable to Wang in the same way, so that if Wang’s processor contains IP cores that are non-synthesizable, the IP cores could similarly be replaced and the could be emulated, as contemplated by Wang, Kouhara, and Fields.

Claims 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo, and further in view of US 7,500,215 to Massabki.
Regarding claims 6, 12, and 19, Wang does not appear to explicitly disclose that replacing the at least one block of non-synthesizable logic comprises determining an identifier of the at least one block of non-synthesizable logic and identifying, with reference to the identifier, that the at least one block of synthesizable logic is functionally equivalent to the at least one block of non-synthesizable logic.  Massabki discloses these limitations (col. 2, line 54-65).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, Coehlo, and Massabki, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of associating non-synthesizable components with FPGA-synthesizable equivalents.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Wang discloses a technique for modifying a processor so that it can be emulated on FPGA, in part by replacing non-synthesizable components with FPGA-synthesizable equivalents.  Fields further discloses performing the replacing by using a library of corresponding synthesizable and non-synthesizable components.  Massabki discloses that libraries of functionally-equivalent components can be associated with each other, which is directly applicable to Wang’s process so that Wang’s non-synthesizable components are associated with FPGA-synthesizable components in a library and can thus be easily substituted.

Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo, and further in view of US 7,685,555 to Bertrand.
Regarding claims 7, 13, and 20, Wang discloses that the at least one component is at least one block of non-synthesizable logic (Abstract), wherein performing the validation process on the FPGA comprises:
identifying one or more inputs received by the at least one block of non-synthesizable logic (p. 212, col. 1, first paragraph, ValidRAM specification),
determining a function of the at least one block of non-synthesizable logic and generating at least one synthesizable pass-through module configured to receive the one or more inputs and provide an expected output based on the function of the at least one block of non-synthesizable logic (p. 212, col. 1, second paragraph, the RAMs are replaced with blackboxes in the FPGA synthesis flow; similarly, p. 213, section 3.2.2, describes replacing unsynthesizable latches are instantiated as blackbox components).
In the event that Wang is found to be unclear regarding these limitations, Bertrand also discloses identifying one or more inputs received by the at least one block of non-synthesizable logic and determining a function of the at least one block of non-synthesizable logic and generating at least one synthesizable pass-through module configured to receive the one or more inputs and provide an expected output based on the function of the at least one block of non-synthesizable logic (col. 4, lines 21-28, where functional blocks/macros are replaced with an implementation using primitives that are available on the target device, such as look-up tables (pass-through module).).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, Coehlo, and Bertrand, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of replacing un-synthesizable elements with available elements, such as LUTs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Wang is directed to converting a custom that includes non-FPGA-synthesizable components, into one that is synthesizable for FPGA.  Bertrand discloses replacing functional blocks with implementations using primitives that are available on the target FPGA, such as look-up tables.  The teachings of Bertrand are directly applicable to Wang in the same way, to allow non-FPGA-synthesizable components to be replaced with LUTs that are available on the FPGA, thus allowing the non-FPGA-synthesizable to be implemented on FPGA in the same way.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo, and further in view of US 2015/0247764 to Camarena, US 2016/0336973 to Aono and US 2014/0241178 to Seely.
Regarding claims 21-23, Wang discloses that evaluating components includes identifying a plurality of incompatible components of the plurality of components for emulation using the FPGA emulator (Abstract, non-synthesizable constructs must be converted to FPGA-synthesizable counterparts; p. 211, section 3, failure to synthesize RTL within reasonable time and using available FPGA resources; RAM, latches, and clock gating specifically identified as problematic), and that modifying the circuit includes replacing the plurality of incompatible components with one or more corresponding compatible replacement components in the modified circuit (Abstract, transformation of latches, conversion of clock gating, and replacement of non-synthesizable constructs; p. 211, section 3, failure to synthesize RTL for emulation leads to mapping methodology including RAM, latch, and clock gating conversion).  The circuit being an FPGA is discussed above with regard to claims 1, 8, and 14.  Specifically, Wang’s circuit is a processor, and FPGAs incorporating processors are known, as disclosed by Yiannacouras; even without explicit disclosure of an FPGA, Wang’s process of replacing non-synthesizable components with a synthesizable alternative is applicable to any initial circuit, such as Schmit’s FPGAs having analog components, which would be replaced by emulation-compatible equivalents according to Wu; and Fields explicitly discloses identifying emulation-incompatible components and replacing them.
Wang does not appear to explicitly disclose that the components of the FPGA include a plurality of components including a phase-locked loop component, an analog-to-digital converter, a double-data-rate component, a peripheral component interconnect express component, a baseband component, and a transmitter.  However, all of these components are conventional in the art.  For example, Camarena discloses that the components of the FPGA include a plurality of components including a phase-locked loop component, an analog-to-digital converter, a double-data-rate component, and a peripheral component interconnect express component (¶12); Aono discloses a baseband component (¶49); Seely discloses a transmitter (¶49).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, Coehlo, Camarena, Aono, and Seely, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing conventional components in FPGAs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Wang in view of Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo teach identification and replacement of FPGA components incompatible with emulation.  Camarena, Aono, and Seely disclose conventional components that are included in FPGAs.  The teachings of Camarena, Aono, and Seely are directly applicable to Wang, Yiannacouras, Schmit, Wu, Fields, Boehm, and Coehlo in the same way, so that the FPGA components would similarly include the conventional components disclosed by Camarena, Aono, and Seely.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
Applicant asserts that Coehlo does not teach comparing the third output to at least one of the first and second outputs because Coehlo discloses comparing a pair of checksums produced from the software simulator and from the hardware emulator.  The examiner disagrees.  The cited portion of Coehlo is col. 1, lines 52-65, which explicitly states that the outputs of the hardware emulator and software simulator are compared; there is mention of comparing checksums.  Thus, even if Coehlo discloses additional embodiments that compare checksums, Coehlo also clearly discloses at the cited portions comparing the outputs directly.
Applicant asserts that the combination of Wang, Schmit, Wu, and Fields do not support the examiner’s assertions regarding modifying FPGAs for emulation.  The examiner disagrees.  As an initial matter, Applicant’s argument relies on piecemeal analysis of the cited references, which is improper, and Applicant does not address how the prior art teachings are combined or the examiner’s stated reasoning.  Furthermore, the examiner’s position is not that emulation of ASICs and FPGAs is interchangeable.  Rather, Wang discloses that certain components in a circuit design cannot be emulated on an emulator, and these components must therefore be replaced in order to emulate the circuit design on the emulator.  A component that cannot be emulated on an emulator is not compatible with emulation regardless of whether that component is part of a circuit design that is intended to be produced as an FPGA or a circuit design that is intended to be produced as an ASIC.  In short, the emulation compatibility of a component in a circuit design depends on whether the emulator can implement the component.  Thus, the idea of replacing emulation-incompatible components, as taught by Wang, is applicable to any circuit design to be emulated, whether that circuit design is for produced FPGA, ASICs, or other types of devices.
Wu is relied upon to teach an example of an emulation-incompatible component, namely analog/mixed-signal (AMS) components, which must be replaced in order to emulate the design.  Schmit discloses FPGA designs with analog components.  Thus, the teachings of Wu and Schmit suggest replacing emulation-incompatible analog components in FPGA designs so that the FPGA designs can be emulated, similarly to Wang’s teaching of replacing emulation-incompatible components in a processor so that the processor can be emulated.
Applicant asserts that “Fields supports Applicant’s position that ASIC designs are not wholly interchangeable with FPGA designs”.  However, the examiner has not asserted that ASIC designs are wholly interchangeable with FPGA designs, and the examiner’s reasoning for obvious does not rely on any such assertion.  Rather, as explained above, the examiner’s position is that the idea of replacing emulation-incompatible components in a design to be emulated is applicable regardless of whether the design is an FPGA or an ASIC.  Fields clearly supports this position, since Fields explicitly states at col. 5, lines 1-15 that the design to be modified for emulation compatibility can be either an ASIC or FPGA design.  Thus, ASICs and FPGAs can both be modified for emulation compatibility, regardless of whether ASIC designs and FPGA designs are “wholly interchangeable”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 May 2022




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851